Citation Nr: 1618848	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD assigning an initial 30 percent rating.  The Board previously considered this issue in February 2014, at which time it remanded for additional development.  Thereafter, in a June 2014 rating decision, the RO increased the rating from 30 to 50 percent, effective April 1, 2014.  This was not a full grant of the benefit sought, and the appeal continued.  

In July 2015, the Board issued a decision, which granted a higher rating of 50 percent, prior to April 1, 2014, for PTSD, but denied a rating in excess of 50 percent for the entire appeal period.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This latter issue is still on appeal and has not returned to the Board for adjudication.

Dissatisfied with the Board's denial of a rating in excess of 50 percent for PTSD, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Partial Remand (JMR), the Court remanded that portion of the July 2015 decision that denied an initial rating in excess of 50 percent for PTSD.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the RO in September 2010.  A transcript of is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for any portion of the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in October 2008, prior to the initial adjudication of the claim in November 2008.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  

With regard to the duty to assist, the February 2014 Board remand instructed the AOJ to obtain outstanding VA treatment records.  These records were obtained.  Additionally, the Board instructed the AOJ to ask the Veteran to submit the necessary release forms for outstanding private treatment records, to include records from Looking Glass Behavioral Health Associates, L.L.C.  In March 2014, the AOJ sent a letter to the Veteran asking him to submit the required forms.  Nevertheless, VA has not received a response from the Veteran.  VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

The Veteran was afforded VA examinations for his PTSD in October 2008, November 2009, and April 2014.  These examinations address the appropriate rating criteria.  Likewise, there is no argument or indication that the severity of his symptoms has changed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been assigned an initial 50 percent rating.  See July 2015 Board decision; July 2015 rating decision.  The Board finds that he does not meet the criteria for an initial rating in excess 50 percent.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

For the entire appeal period, the evidence shows that the Veteran's disability manifested as: nightmares; intrusive thoughts and memories; irritability; difficulty relating to others; social isolation; poor sleep; avoidance of trauma-related people, places, or activities; concentration issues; stress; feelings of depression and anxiety; hypervigilance; exaggerated startle response, and panic attacks.  See October 2008 and November 2009 VA examinations; VA treatment records from September 2008 to January 2011; private treatment records from August 2008 to October 2010; February 2010 statement in support of substantive appeal; September 2010 Board hearing transcript.  

The Veteran is in his third marriage; he has three adult children and several grandchildren.  The Veteran believes that his two prior marriages failed due to his inability to be close to people.  See October 2008 VA examination.  He has described his relationship with his wife as poor, and stated that he frequently argues with her due to his desire to stay at home and not socialize.  See VA examinations from October 2008 and November 2009.  He has described his relationship with his children as good or fair, although not close.  Id.  During the November 2009 VA examination, he stated that he had two close friends that he saw once or twice a week, and added that he talked to one of them daily on the phone.  During the April 2014 VA examination, he reported no close friends outside of the family.

With regard to the Veteran's occupational and social impairment, an August 2008 private provider noted a significant level of impairment, while an October 2008 VA examiner characterized the level of impairment as mild.  Subsequently, a November 2009 VA examiner noted a moderate to considerable level of impairment.  More recently, an April 2014 VA examiner noted occupational and social impairment with reduced reliability and productivity.

The Veteran's GAF scores during this period have ranged from 54 to 60.  See  VA examinations from October 2008, November 2009, and April 2014.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the entire appeal period.  The evidence of record, however, does not warrant a rating higher than 50 percent for any portion of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  Although the evidence shows that the Veteran avoids social situations, spends most of his time alone at home, and has had a poor relationship with his wife, the Board finds that such symptoms are indicative of a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  The Board finds that his overall impairment more closely approximates the criteria for a 50 percent rating.

The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan.   The Veteran's nightmares are a component of the sleep impairment contemplated in the criteria for a 30 percent evaluation.  Similarly, symptoms such as intrusive thoughts and exaggerated startle responses that occur several times a week are similar to the panic attacks occurring more than once a week that are contemplated by the 50 percent criteria, and there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble the next highest rating.  His avoidance behavior is most similar to disturbances of mood.  The April 2014 examiner considered all of these symptoms and opined that they are productive of occupational and social impairment with reduced reliability and productivity.  The Board agrees with this assessment.  Moreover, the Veteran appears to have experienced this level of impairment for a while.  VA treatment records from January 2013 state that the Veteran's PTSD was stable with medication.  The Veteran also described his symptoms as stable at the April 2014 VA examination.  His symptoms appear to remain similar and of the same severity as described at the September 2010 hearing.  

In sum, the evidence does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does it show that he is unable to establish or maintain effective relationships.  Rather, the evidence shows that he maintains a relationship with his wife, children, and grandchildren.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating, and no higher, during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether referral for an extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the first and second Thun elements are interrelated, they involve separate and distinct analyses.  Id.  As the two inquiries are independent, an error with respect to one element does not necessarily affect the Board's analysis of the other element.  Id.  If either element is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

In this case, the Board finds that the evidence does not present such an exceptional disability picture that the schedular criteria for PTSD are inadequate.  Rather, the rating criteria reasonably describe the Veteran's above-stated symptomatology, to include any social and occupational impairment as a result of such symptoms.  As stated above, the symptoms listed in the rating criteria for PTSD are only examples, and the Board has already considered all symptoms attributable to PTSD in the evaluation of the disability.  See Mauerhan.  As such, the schedular criteria adequately describe the Veteran's symptoms for his mental health disability.  As the first Thun element has not been satisfied, referral for extraschedular consideration is not appropriate.  See Yancy, 27 Vet. App. at 494-95.

As stated in the introduction, in July 2015, the Board remanded the issue of entitlement to a TDIU for additional development.  The Board specifically instructed the RO to obtain a VA opinion as to whether the Veteran's PTSD, either alone or in combination with his other service-connected disabilities, renders the Veteran unable to secure or follow a substantially gainful occupation.  

The Veteran has suggested that the Board should defer a decision as to whether extraschedular consideration is warranted until development for the TDIU claim is completed.  See March 2016 Joint Motion for Partial Remand.  In support of this proposition, the Veteran relies on Brambley v. Principi, 17 Vet. App. at 20 (2003).  

In Brambley, the Board had found that referral for extraschedular consideration was not warranted because the record was sufficient to conclude that the Veteran's disabilities did not show marked interference with employment.  Brambley, 17 Vet. App. at 24.  Nevertheless, the Board had also concluded that there were inconsistencies in the record regarding the Veteran's employability and that additional employment and medical information was necessary to adjudicate fairly the issue of TDIU.  Id.  The Court, in Brambley, stated that it was difficult to understand how the Board could maintain these divergent positions concerning the completeness of the record where both adjudications require a complete picture of the Veteran's service-connected disabilities and their effect on his employability.  Id.  Accordingly, the Court held that it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.  Id.  

The Board notes that the issues relevant to a claimant's entitlement to TDIU and entitlement to referral for extraschedular consideration are not necessarily inextricably intertwined as the requirements of each contain different standards regarding employment and employability.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); see also Stanton v. Brown, Vet. App. 563, 564-70 (1993).

Significantly, Brambley is distinguishable from the present case.  In this case, the Board's July 2015 decision determined that the rating criteria are adequate, so that there is not an exceptional or unusual disability picture.  Therefore, unlike in Brambley, the Board did not address or decide whether the Veteran's disability shows marked interference with employment.  Therefore, there is no divergent position or other contradiction as to the completeness of the record regarding TDIU.  Any additional evidence regarding the effects of the Veteran's PTSD, by itself or in combination with his other service-connected disabilities, on his ability to secure or follow a substantially gainful occupation will not affect the Board's determination that referral for consideration of an extraschedular rating for PTSD is not warranted.  The Board continues to find that the social and occupational impairment attributable to the Veteran's PTSD symptoms is contemplated by the schedular criteria.  As the first Thun element is not met, the Board need not and does not consider the second Thun element pertaining to marked interference with employment before concluding that referral for extraschedular consideration is not appropriate.  See Yancy, 27 Vet. App. at 494-95.  Further, any suggestion that the record is incomplete to decide the second Thun element does not affect the Board's analysis of the first Thun element or establish a basis for remand.  See Levandowski v. McDonald, No. 14-3075, 2016 WL 897199 (Vet. App. Mar. 9, 2016).

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

In sum, the preponderance of the evidence is against an initial rating in excess of 50 percent for PTSD during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


